This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-0217

                             Gale Allen Rachuy, petitioner,
                                      Appellant,

                                           vs.

                                  State of Minnesota,
                                     Respondent.

                               Filed September 8, 2014
                                      Affirmed
                                    Hooten, Judge

                            St. Louis County District Court
                             File No. 69DU-CR-10-3321

Gale Allen Rachuy, Oakdale, Louisiana (pro se appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark S. Rubin, St. Louis County Attorney, Kristen E. Swanson, Assistant County
Attorney, Duluth, Minnesota (for respondent)

      Considered and decided by Connolly, Presiding Judge; Johnson, Judge; and

Hooten, Judge.

                       UNPUBLISHED OPINION

HOOTEN, Judge

      Appellant challenges the district court’s calculation of custody credits, failure to

address the terms of his misdemeanor sentence upon remand, and rejection of his claim
that the assistant county attorney kidnapped him from Wisconsin to stand trial in

Minnesota. We affirm.

                                        FACTS

      In 2010, appellant Gale Rachuy purchased lawn and sports equipment and

gasoline from two businesses with checks from closed bank accounts. State v. Rachuy,

A11-1491, 2012 WL 3263765, at *1 (Minn. App. Aug. 13, 2012), review denied (Minn.

Oct. 24, 2012). Respondent State of Minnesota charged Rachuy with one count of felony

theft of services, one count of felony issuance of a dishonored check, and one count of

misdemeanor issuance of a dishonored check. Id. Rachuy appeared before the district

court in December 2010, posted bond, and was released from the St. Louis County jail.

      On February 8, 2011, the FBI arrested Rachuy and held him in Wisconsin. While

in federal custody, Rachuy demanded a speedy trial for his Minnesota offenses. On April

11, 2011, the district court signed a detainer agreement allowing the St. Louis assistant

county attorney to accept temporary custody of Rachuy from the U.S. Marshal’s Office

“in connection with [Rachuy’s] request for disposition of detainer.” Rachuy returned to

the St. Louis County jail on May 2, 2011.

      After the first day of trial for Rachuy’s Minnesota charges, the state dismissed the

count of felony theft of services. Rachuy, 2012 WL 3263765, at *1.        The jury found

Rachuy guilty of the two remaining counts. Id. At sentencing on May 23, 2011, the

district court imposed 60 months’ imprisonment. Rachuy asserted that he should receive

222 days of custody credit. The presentence investigation report states that Rachuy has

119 days of credit for time confined in various Minnesota jails, not counting time that


                                            2
Rachuy was in federal custody. The district court added five days for a scheduling delay

and granted Rachuy 124 days of credit.         Following sentencing, Rachuy returned to

federal custody to serve a sentence in Louisiana.

       On direct appeal, we affirmed the felony conviction but reversed in part and

remanded because the district court failed to address the precise terms of the

misdemeanor sentence. Rachuy, 2012 WL 3263765, at *4. On remand, the district court

vacated the misdemeanor conviction, reasoning that judicial economy would not be

served by transporting Rachuy from federal custody in Louisiana to impose 90 days’

imprisonment in Minnesota.

       In December 2013, Rachuy moved the district court to grant additional days of

custody credit for time spent in federal custody between February 8, 2011 and May 1,

2011. Rachuy also alleged that the district court “lost jurisdiction over the misdemeanor”

and that the assistant county attorney “caused the unlawful kidnapping” of him from

federal custody to stand trial in Minnesota.

       The district court granted in part and denied in part Rachuy’s motion for additional

custody credit. The district court sua sponte subtracted 2 days of credit for a double-

counting miscalculation. The district court granted additional credit for part of the time

that Rachuy was in federal custody, adding 21 days for the period between April 11,

2011—the date the detainer agreement was signed—and May 1, 2011—the date Rachuy

returned to county jail. Accordingly, the district court determined that Rachuy was

entitled to 143 days of total credit.      The district court dismissed Rachuy’s other

arguments. Rachuy appeals.


                                               3
                                     DECISION

                                             I.

       Rachuy argues that the district court erred in calculating his custody credits. The

decision to grant or deny custody credit is not discretionary. State v. Johnson, 744

N.W.2d 376, 379 (Minn. 2008). A challenge to the district court’s grant of custody credit

raises a mixed question of law and fact. Id. “[T]he [district] court must determine the

circumstances of the custody the defendant seeks credit for, and then apply the rules to

those circumstances.” Id. Interpretation of the rules of criminal procedure is a question

of law reviewed de novo. Id. But we rely on a district court’s factual findings unless

they are clearly erroneous or contrary to law. Id.

       The district court must state and deduct the number of days the defendant spent in

custody “in connection with the offense.” Minn. R. Crim. P. 27.03, subd. 4(B). The

defendant bears the burden of establishing that he or she is entitled to custody credit.

Johnson, 744 N.W.2d at 379.

       Rachuy complains that he should be granted 227, rather than 143, days of credit.

But Rachuy’s argument fails for two reasons. First, his calculations are replete with

mathematical errors. He incorrectly calculates that there are eight days between July 22,

2010 and July 23, 2010, and that there are 89 days between February 8, 2011 and May 2,

2011. Rachuy also double-counts the day of December 22, 2010.

       Second, Rachuy fails to meet his burden of showing that custody credits should be

given for the period between February 8, 2011—the date he was taken into federal

custody—and April 11, 2011—the date the detainer agreement was signed to transfer him


                                             4
to Minnesota. Rachuy argues that this period of federal custody was “in connection”

with the instant offense. But the inter-jurisdictional rule requires a district court to award

custody credit only for time spent in custody that is “‘solely’ in connection” with the

Minnesota offense. State v. Hadgu, 681 N.W.2d 30, 33 (Minn. App. 2004) (emphasis

added) (quotation omitted), review denied (Minn. Sept. 21, 2004). Rachuy provides no

evidence to support his assertion that his federal custody during this time period was in

any way connected to the Minnesota offense, let alone that the Minnesota offense was the

sole reason for it. Moreover, the federal court of appeals’ decision reveals that Rachuy

was arrested, charged, convicted, and sentenced in Wisconsin for transporting stolen

vehicles across state lines, an incident unrelated to the Minnesota offenses for which he

was sentenced in St. Louis County. See United States v. Rachuy, 743 F.3d 205, 207 (7th

Cir. 2014). Accordingly, the district court did not err by denying in part Rachuy’s motion

for additional custody credits.

                                             II.

       Rachuy argues that the district court “lost jurisdiction” over the misdemeanor

conviction because it did not sentence him on the misdemeanor conviction following our

remand on direct appeal. Rachuy contends, therefore, that we “must direct that the

misdemeanor be vacated in its entirety.” But the district court already vacated the

misdemeanor conviction upon remand in the interest of judicial economy.               Rachuy

appears to be challenging the district court’s determination already granting the relief he

now seeks from us. No further relief is warranted.




                                              5
                                            III.

       Finally, Rachuy argues that the district court erred by dismissing his claim that the

assistant county attorney “kidnapped” him from federal custody to stand trial in

Minnesota. He also contends that the district court judge “was not a good judge to have

decided the matter” because “he was just as involved as” the assistant county attorney.

But the record shows that Rachuy initiated and consented to his return to Minnesota. He

stated before the district court:

              [The assistant county attorney] . . . will verify that I asked
              [the judge] in the Federal Court that I be allowed to come
              back to Minnesota to stand trial on this, along with everything
              else. . . . . I asked [the judge] to allow me to come up here
              and [the assistant county attorney] then asked as far as
              bringing me out.

       Rachuy complains that the Interstate Agreement on Detainers (IAD) was violated

because he was not serving a term of imprisonment when the detainer agreement was

signed to transfer him to Minnesota. Under the IAD:

              Whenever a person has entered upon a term of imprisonment
              in a penal or correctional institution of a party state, and
              whenever during the continuance of the term of imprisonment
              there is pending in any other party state any untried
              indictment, information, or complaint on the basis of which a
              detainer has been lodged against the prisoner, he shall be
              brought to trial within 180 days after he shall have caused to
              be delivered to the prosecuting officer and the appropriate
              court of the prosecuting officer’s jurisdiction written notice of
              the place of his imprisonment and his request for a final
              disposition to be made of the indictment, information, or
              complaint . . . .

Minn. Stat. § 629.294, subd. 1, art. III(a) (2010) (emphases added).




                                             6
       But the “term of imprisonment” provision of the IAD is only significant in

ensuring that a person serving a term of imprisonment in another jurisdiction is tried

within 180 days upon a request for a final disposition of a Minnesota charge. Moreover,

the IAD “should not be mechanically applied without an examination of the

circumstances of the case in light of the purpose of the [IAD].” State v. Lewis, 422

N.W.2d 768, 771 (Minn. App. 1988). Indeed, “[i]t is anomalous to apply the law so

literally that its application subverts its very purpose. If the circumstances show that the

technical application of the [IAD] does not serve one of the protective functions, it should

not be so applied.” Id. “The purpose of [the IAD] is to provide cooperative procedures

between jurisdictions to ensure prompt disposition of outstanding charges, implement

prisoners’ rights to a speedy trial, and prevent interference with prisoners’ participation in

treatment and rehabilitation programs.” State v. Fuller, 560 N.W.2d 97, 98–99 (Minn.

App. 1997), review denied (Minn. Apr. 24, 1997).

       The IAD does not prohibit a situation, as here, in which the defendant, who is not

serving a term of imprisonment, voluntarily seeks final disposition of a Minnesota

charge. In such a scenario, the IAD’s 180-day deadline for trial is inapplicable. And

even if it is applicable, Rachuy himself requested a transfer to Minnesota, and he was

transferred, tried, convicted, and sentenced all within May 2011. Accordingly, the IAD’s

180-day deadline has been satisfied, and the underlying policies of the IAD were served

by Rachuy’s return to Minnesota. Rachuy’s kidnapping claim is without merit and

warrants no relief.

       Affirmed.


                                              7